DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov 12, 2021 has been entered.

Response to Amendment
Claims 1, 3-26 and 28-30 are pending in this application. Claims 1, 3, 10, 15, 22, 26 and 29 have been amended. Claims 2 and 27 have been cancelled. No claim has been newly added.

Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 26 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 11-20 and 23-26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180278310 A1, Priority Date: Mar 23, 2018) in view of .

Regarding claim 1 (Currently Amended), Lee’310 discloses a method of wireless communication at a user equipment (UE) for monitoring beams (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management , par 0117-0122), comprising: 
receiving a configuration for monitoring a channel or signal on two or more beams during monitoring timing range(s) from a base station (see, Fig. 12 step 1210, terminal receives configuration about robust beam management such as mode, measurement metric, monitored number and monitor rule of BPLs to perform multi-BPL monitoring on control channel transmission, monitor rule including when to monitor the BPLs, par 0117-0118); 
monitoring the two or more beams from the base station during monitoring timing range(s) (Note, terminal periodically monitor multiple BPLs according to monitoring rule including period of BPLs are changed and used, par 0081-0082, 0090, 0118), wherein the channel or signal is received on the two or more beams at different times or frequencies in the monitoring window (Note, DCI notifies terminal which slot the multi-BPL control channel is transmitted and informs the terminal of the monitoring rule including which slot to be monitored during configurable period, par 0081-0082, 0107, 0117-0118); 
transmitting, to the base station, a monitoring report based on the two or more beams(see, fig.12 step 1225, the terminal reports multiple beam id of the preferred multi-BPL based on the measurement performed on multiple BPLs, par 0118).
Lee’310 discloses all the claim limitations but fails to explicitly teach:
receiving a configuration for monitoring a channel or signal on two or more beams in a monitoring window from a base station.

transmitting, to the base station, a monitoring report within the monitoring window based on the two or more beams; 
receiving, from the base station, within the monitoring window, an indication that the base station is disabling a search space associated with at least one beam of the two or more beams for at least a remainder of the monitoring window after receiving the indication based on the monitoring report; and 
refraining from monitoring the at least one beam of the two or more beams after receiving the indication until an end of the monitoring window based on the indication.

However Hedayat’541 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0036-0038) discloses: 
receiving a configuration for monitoring a channel or signal on two or more beams in a monitoring window (see, fig. 7 and 9B, given slot such as NR-Slot 720, par 0107, 0113) from a base station (see, gNB configures WTRU with search spaces for SFI to detect a SFI within given slot, each search space may be associated with one or more beams, par 0102-0103, 0113).
monitoring the two or more beams from the base station in the monitoring window (see, detect a SFI within given slot using configured search spaces for SFI associated with beams, par 0102-0103, 0113), wherein the channel or signal is received on the two or more beams at different times or frequencies in the monitoring window (see, SFIs located at different times and frequencies as shown in fig. 5 and SFI within given slot using configured search spaces for SFI associated with beams, par 0102-0103, 0113);
transmitting, to the base station, a monitoring report within the monitoring window (see, fig. 7 and 9B, given slot such as NR-Slot 720, par 0107, 0113) based on the two or more beams (see, fig. 12A, WTR responses RTT with RTR (Request to Receive) within NR slot to indicate best beam and/or the best beam that senses the medium as idle by LBT, par 0129, 0155); 
receiving, from the base station, within the monitoring window (see, fig. 7 and 9B, given slot such as NR-Slot 720, par 0107, 0113), an indication (see, PDCCH/SFI (slot format indication), par 0113) that the base station is disabling a search space associated with at least one beam of the two or more beams for at least a remainder of the monitoring window after receiving the indication (see, fig. 9B, WTRU receives search spaces PDCCH/SFI associated with beams within given slot and stop monitoring at the first rate/level based on the SFI, and start to monitor at a second rate/level for search spaces for PDCCH/SFI (therefore search spaces for PDCCH/SFI at first level disabled), par 0113. Noted, remainder of the monitoring window can be equated to time from receipt of SFI till end of the slot); and 
refraining from monitoring the at least one beam of the two or more beams after receiving the indication until an end of the monitoring window based on the indication (see, fig. 9B, WTRU stops monitoring at the first rate/level based on the SFI associated with beams for given slot, par 0113. Noted, each search space may be associated with one or more beams, therefore stop monitoring search space can be equated to stop monitoring corresponding beams).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Hedayat’541 into that of Lee’310. The motivation would have been to realize channel access and listen-before-talk approaches for new radio operation in unlicensed bands and/or licensed bands (par 0003).
within the monitoring window, an indication that the base station is disabling a search space associated with at least one beam of the two or more beams for at least a remainder of the monitoring window after receiving the indication based on the monitoring report.

 However DEENOO’688 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0021-0023) discloses: receiving, from the base station, within the monitoring window (see, fig. 13B, timing period during extended mode staring from BRSRP going below the threshold till receipt of a beam switch command and DL DCI plus a delay time (1332 in fig. 13B), par 0149, 0155, 0165. Noted, delay time (1332 in fig. 13B) considered as part of monitoring period since monitoring on new SS (1334 in fig. 13B) starts after 1332 in fig. 13B), an indication (see, beam switch command, par 0155) that the base station is disabling a search space associated with at least one beam of the two or more beams for at least a remainder of the monitoring window after receiving the indication based on the monitoring report (see, fig. 11-12, WTRU measures and reports preferred beams from the extended beam set until receipt of a beam switch command within extended mode to switch the beam based on WTRU feedback, beam switch command stopped specific search spaces reserved for beam switch control messages on serving beam and switch to monitor a second control channel SS, par 0147-0156. Noted, WTRU disables search space associated with beam switch control messages on serving beam upon receipt of beam switch command and till monitoring new search space (1334 in fig. 13b), par 0165. Noted further, delete serving control channel beam(s) takes effective at a preconfigured offset from the TTI of reception of beam switch command (which is consistent with delay time 1332 in fig. 13b) , therefore this period of time is considered as remainder time of old monitoring period, par 0141).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by DEENOO’688 into that of Lee’310 modified by Hedayat’541. The motivation would have been to detect and recover from beam failures (par 0082).

Regarding claim 4 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the channel or signal is a control channel (see, monitoring the plurality of BPLs for transmitting the control channel between the base station and the terminal for the robust communication, par 0093).

Regarding claim 5 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the channel or signal is a data channel (see, monitor a plurality of BPLs for control or data channel transmission for robust beam management, par 0048).

Regarding claim 6 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the channel or signal is a demodulation reference signal (DMRS) associated with a control channel or a data channel (see, terminal measures the demodulation reference signal (DMRS) of the PDCCH transmitted in the specific BPL and the QCLed SS block and/or CSI-RS when system performs the multi-BPL transmission for the control channel, par 0102).

Regarding claim 7 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the channel or signal comprises a Control Resource Set (CORESET) (see, terminal monitors on the CORSET to receive the response and CORSET is configured by base station for CSI-RS resources which used for reporting channel state during beam recovery request process, par 0084, 0149 and 0155).

Regarding claim 11 (Original), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the monitoring report indicates a subset of the two or more beams as either being less suitable or as being more suitable for communication from the base station to the UE (see, Base station notifies terminal how many preferred BPL information should be reported and terminal reports accordingly, par 0118. Note: preferred here corresponding to more suitable for communication).

Regarding claim 12 (Previously Presented), Lee’310 modified by Hedayat’541 discloses the method of claim 11 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management , par 0117-0122).
The combination of Lee’310 and Hedayat’541 discloses all the claim limitations but fails to explicitly teach: wherein the indication further indicates that the base station intends to stop 

However DEENOO’688 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0021-0023) discloses:
wherein the indication (see, beam switch command, par 0155) further indicates that the base station intends to stop transmitting on the at least one beam of the two or more beams in response to the monitoring report (see, BS sends beam switch command based on the WTRU feedback to indicate switching to monitor a second control channel SS associated with a second normal beam set, and thus transmission on control channel associated with specific SS reserved for beam switch control messages on serving beam of first set of beams stopped (switch to other beam), par 0138, 0151, 0156).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by DEENOO’688 into that of Lee’310 modified by Hedayat’541. The motivation would have been to detect and recover from beam failures (par 0082).

Regarding claim 13 (Previously Presented), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the monitoring report is based on a reception quality of the two or more beams (see, fig.12 step 1225, terminal reports multiple beam-ID of the preferred multi-BPL based on the quality measurement performed, par 0118-0119).

Regarding claim 14 (Currently Amended), Lee’310 modified by Hedayat’541 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management , par 0117-0122).
The combination of Lee’310 and Hedayat’541 discloses all the claim limitations but fails to explicitly teach: the indication is received via direct signaling from the base station comprising at least one of downlink control information, radio resource control signaling, or a control element.

However DEENOO’688 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0021-0023) discloses:
the indication (see, beam switch control message, par 0151) is received via direct signaling from the base station comprising at least one of downlink control information (see, WTRU configured with specific search spaces and/or DCIs reserved for beam switch control messages, par 0151), radio resource control signaling, or a control element  (noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by DEENOO’688 into that of Lee’310 modified by Hedayat’541. The motivation would have been to detect and recover from beam failures (par 0082).


Regarding claim 15 (Currently Amended), Lee’310 discloses a method of wireless communication at a base station for transmitting beams (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), comprising: 
configuring a user equipment (UE) to monitor a channel or signal on two or more beams (see, Fig. 12 step 1210, base station send terminal the configuration about robust beam management such as mode, measurement metric and monitored number of BPLs to perform multi-BPL monitoring on control channel transmission, par 0117-0118); 
transmitting the channel or signal on the two or more beams to the UE (see, fig. 12 step 1220, base station transmits CSI-RS for the monitoring on two control channel transmission BPLs, par 0117-0118), wherein the channel or signal is transmitted on the two or more beams at different times or frequencies (Note, base station notifies terminal through DCI which slot the multi-BPL control channel is transmitted and informs the terminal of the monitoring rule including which slot to be monitored during configurable period, par 0081-0082, 0107, 0117-0118);  AF Docket No. 030284.16935 35Qualcomm Ref. No. 183451 
receiving a monitoring report from the UE based on the two or more beams (see, fig.12 step 1225, base station receives report on multiple beam id of the preferred BPL based on the measurement performed on multiple BPLs, par 0118).
Lee’310 discloses all the claim limitations but fails to explicitly teach:
configuring a user equipment (UE) to monitor a channel or signal on two or more beams in a monitoring window;
 transmitting the channel or signal on the two or more beams to the UE, wherein the channel or signal is transmitted on the two or more beams at different times or frequencies in the monitoring window; 
receiving a monitoring report from the UE based on the two or more beams; 
transmitting, to the UE, within the monitoring window, an indication that the base station is disabling a search space associated with at least one beam of the two or more beams for at least a remainder of the monitoring window after transmitting the indication based on the monitoring report; and 
refraining from transmitting the channel or signal to the UE on at least one of the two or more beams based on the monitoring report received from the UE.

However Hedayat’541 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0036-0038) discloses: 
configuring a user equipment (UE) to monitor a channel or signal on two or more beams in a monitoring window (see, gNB configures WTRU with search spaces for SFI to detect a SFI within given slot, each search space may be associated with one or more beams, par 0102-0103, 0113. Noted given slot can be equated to monitoring window);
 transmitting the channel or signal on the two or more beams to the UE, wherein the channel or signal (see, SFI (slot format indication), abstract, par 0102) is transmitted on the two or more beams at different times or frequencies in the monitoring window (see, fig. 5, transmits multiple SFIs (slot format indication) on search spaces associated with beams for WTRU to detect SFI within given slot using configured, SFIs located at different times and frequencies as shown in fig. 5, par 0102-0103, 0113); 
receiving a monitoring report from the UE based on the two or more beams (see, fig. 12A, WTR responses RTT with RTR (Request to Receive) within NR slot to indicate best beam and/or the best beam that senses the medium as idle by LBT, par 0129, 0155); 
transmitting, to the UE, within the monitoring window (see, fig. 7 and 9B, given slot such as NR-Slot 720, par 0107, 0113), an indication (see, PDCCH/SFI (slot format indication), abstract, par 0113) that the base station is disabling a search space associated with at least one beam of the two or more beams for at least a remainder of the monitoring window after transmitting the indication (see, fig. 9B, WTRU receives search spaces PDCCH/SFI associated with beams within given slot and stop monitoring at the first rate/level based on the SFI, and start to monitor at a second rate/level for search spaces for PDCCH/SFI (therefore search spaces for PDCCH/SFI at first level disabled), par 0113. Noted, remainder of the monitoring window can be equated to time from receipt of SFI till end of the slot).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Hedayat’541 into that of Lee’310. The motivation would have been to realize channel access and listen-before-talk approaches for new radio operation in unlicensed bands and/or licensed bands (par 0003).
The combination of Lee’310 and Hedayat’541 discloses all the claim limitations but fails to explicitly teach:
transmitting, to the UE, within the monitoring window, an indication that the base station is disabling a search space associated with at least one beam of the two or more beams for at least a remainder of the monitoring window after transmitting the indication based on the monitoring report; and
refraining from transmitting the channel or signal to the UE on at least one of the two or more beams based on the monitoring report received from the UE.

However DEENOO’688 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0021-0023) discloses:
transmitting, to the UE, within the monitoring window (see, fig. 13B, timing period during extended mode staring from BRSRP going below the threshold till receipt of a beam switch command and DL DCI plus a delay time (1332 in fig. 13B), par 0149, 0155, 0165. Noted, delay time (1332 in fig. 13B) considered as part of monitoring period since monitoring on new SS (1334 in fig. 13B) starts after 1332 in fig. 13B), an indication (see, beam switch command, par 0155) that the base station is disabling a search space for at least a remainder of the monitoring window (see, delete serving control channel beam(s) takes effective at a preconfigured offset from the TTI of reception of beam switch command (which is consistent with delay time 1332 in fig. 13b) , therefore this period of time is considered as remainder time of old monitoring period, par 0141) after transmitting the indication based on the monitoring report (see, fig. 11-12, WTRU measures and reports preferred beams from the extended beam set until receipt of a beam switch command within extended mode to switch the beam based on WTRU feedback, beam switch command from BS stopped specific search spaces reserved for beam switch control messages on serving beam and switch to monitor a second control channel SS, par 0147-0156. Noted, WTRU disables search space associated with beam switch control messages on serving beam upon receipt of beam switch command and till monitoring new search space (1334 in fig. 13b), par 0165); and
refraining from transmitting the channel or signal (see, control channel, par 0156) to the UE on at least one of the two or more beams based on the monitoring report received from the UE (see, BS sends beam switch command based on the WTRU feedback to indicate switching to monitor a second control channel SS associated with a second normal beam set, and thus transmission on control channel associated with specific SS reserved for beam switch control messages on serving beam stopped (switch to other beam), par 0138, 0151, 0156).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by DEENOO’688 into that of Lee’310 modified by Hedayat’541. The motivation would have been to detect and recover from beam failures (par 0082).

Regarding claim 16 (Original), Lee’310 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the monitoring report indicates a subset of the two or more beams as being either less suitable or as being more suitable for communication from the base station to the UE (see, Base station notifies terminal how many preferred BPL information should be reported and terminal reports accordingly, par 0118. Note: preferred here corresponding to more suitable for communication from the base station to the UE).

Regarding claim 17 (Previously Presented), Lee’310 modified by Hedayat’541 discloses the method of claim 16 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122).
The combination of Lee’310 and Hedayat’541  discloses all the claim limitations but fails to explicitly teach: wherein the indication further indicates that the base station intends to stop transmitting on the at least one beam of the two or more beams in response to the monitoring report.

	However DEENOO’688 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0021-0023) discloses:
wherein the indication (see, beam switch command, par 0155) further indicates that the base station intends to stop transmitting on the at least one beam of the two or more beams in response to the monitoring report (see, BS sends beam switch command based on the WTRU feedback to indicate switching to monitor a second control channel SS associated with a second normal beam set, and thus transmission on control channel associated with specific SS reserved for beam switch control messages on serving beam of first set of beams stopped (switch to other beam), par 0138, 0151, 0156).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by DEENOO’688 into that of Lee’310 modified by Hedayat’541. The motivation would have been to detect and recover from beam failures (par 0082).

Regarding claim 18 (Original), Lee’310 discloses the method of claim 16 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the monitoring report is based on a reception quality of the two or more beams (see, fig.12 step 1225, terminal reports multiple beam-ID of the preferred multi-BPL based on the quality measurement performed, par 0118-0119).

Regarding claim 19 (Original), Lee’310 modified by Hedayat’541 discloses the method of claim 17 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122).
The combination of Lee’310 and Hedayat’541 discloses all the claim limitations but fails to explicitly teach: the indication is transmitted to the UE via direct signaling comprising at least one of downlink control information, radio resource control signaling, or a control element.

However DEENOO’688 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0021-0023) discloses:
the indication (see, beam switch control message, par 0151) is transmitted to the UE via direct signaling comprising at least one of downlink control information (see, WTRU configured with specific search spaces and/or DCIs reserved for beam switch control messages, par 0151), radio resource control signaling, or a control element (noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by DEENOO’688 into that of Lee’310 modified by Hedayat’541. The motivation would have been to detect and recover from beam failures (par 0082).

Regarding claim 20 (Original), Lee’310 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the channel or signal comprises a Control Resource Set (CORESET) (see, terminal monitors on the CORSET to receive the response and CORSET is configured by base station for CSI-RS resources which used for reporting channel state during beam recovery request process, par 0084, 0149 and 0155).

	Regarding claim 23 (Original), Lee’310 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the channel or signal is a control channel(see, monitoring the plurality of BPLs for transmitting the control channel between the base station and the terminal for the robust communication, par 0093).

Regarding claim 24 (Original), Lee’310 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the channel or signal is a data channel (see, monitor a plurality of BPLs for control or data channel transmission for robust beam management, par 0048).

Regarding claim 25 (Original), Lee’310 discloses the method of claim 15 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the channel or signal is a demodulation reference signal (DMRS) associated with a control channel or a data channel (see, terminal measures the demodulation reference signal (DMRS) of the PDCCH transmitted in the specific BPL and the QCLed SS block and/or CSI-RS when system performs the multi-BPL transmission for the control channel, par 0102).

Regarding claim 26 (Currently Amended), Lee’310 discloses an apparatus for wireless communication at a User Equipment (UE) (see, FIG. 12 and 21, terminal monitoring two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122, 0163-0164), comprising: 
a memory (see, computer readable memory storing computer program instructions accessed by a computer, par 0016, 0045); and 
at least one processor coupled to the memory (see, fig.21, terminal processor 2110 running instructions stored in computer readable memory, par 0045, 0164) and configured to: 
receive a configuration for monitoring a channel or signal on two or more beams from a base station (see, Fig. 12 step 1210, terminal receives configuration about robust beam management such as mode, measurement metric and monitored number of BPLs to perform multi-BPL monitoring on control channel transmission, par 0117-0118); 
monitor the two or more beams from the base station in a monitoring range(s) (Note, terminal periodic monitor multiple BPLs according to monitoring rule including period of BPLs are changed and used, par 0081-0082, 0090, 0118), wherein the channel or signal is received on the two or more beams at different time or frequency in the monitoring range(s) (Note, DCI notifies terminal which slot the multi-BPL control channel is transmitted and informs the terminal of the monitoring rule including which slot to be monitored during configurable period, par 0081-0082, 0107, 0117-0118. Note: monitoring window starts from step 1220 CSI-RS still step 1290 in the mode 1 which is a mode in which the terminal receives one beam at a time among the multi-BPLs, par 0096); 
transmit, to the base station, a monitoring report based on the two or more beams (see, fig.12 step 1225, the terminal reports multiple beam id of the preferred BPL based on the measurement performed on multiple BPLs, par 0118); and 
refrain from monitoring at least one of the two or more beams at an end of the monitoring range(s) based on the monitoring report (Note, fig.12, step 1260, base station arrange monitoring order of beams determined based on the terminal reporting on new BPL information to replace the failure beam and monitoring starts in a second BPL in the updated BPL lists at the second BPL monitoring timing (between step 1260 and 1265 in fig.12), par 0118-0119. Note: comparing step 1230 and 1260, monitoring of 2nd beam is replaced by the monitoring of new BPL).
Lee’310 discloses all the claim limitations but fails to explicitly teach:
receive, from a base station, a configuration for monitoring a channel or signal on two or more beams in a monitoring window; 

transmit, to the base station, a monitoring report within the monitoring window based on the two or more beams; 
receive, from the base station, within the monitoring window, an indication that the base station is disabling a search space associated with at least one beam of the two or more beams for at least a remainder of the monitoring window after receiving the indication based on the monitoring report; and 
refrain from monitoring at least one of the two or more beams after receiving the indication until an end of the monitoring window based on the indication.

However Hedayat’541 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0036-0038) discloses: 
receive, from a base station, a configuration for monitoring a channel or signal on two or more beams in a monitoring window (see, gNB configures WTRU with search spaces for SFI to detect a SFI within given slot, each search space may be associated with beams, par 0102-0103, 0113); 
monitor the two or more beams from the base station in the monitoring window, wherein the channel or signal is received on the two or more beams at different times or frequencies in the monitoring window (see, detect SFI within given slot using configured search spaces for SFI associated with beams, SFIs located at different times and frequencies as shown in fig. 5, par 0102-0103, 0113); 5 AFDOCS/24866828.2App. No.: 16/373,546Docket No.: 030284.16935 
transmit, to the base station, a monitoring report within the monitoring window (see, fig. 7 and 9B, given slot such as NR-Slot 720, par 0107, 0113) based on the two or more beams (see, fig. 12A, WTR responses RTT with RTR (Request to Receive) within NR slot to indicate best beam and/or the best beam that senses the medium as idle by LBT, par 0129, 0155); 
receive, from the base station, within the monitoring window (see, fig. 7 and 9B, given slot such as NR-Slot 720, par 0107, 0113), an indication (see, PDCCH/SFI (slot format indication), par 0113) that the base station is disabling a search space associated with at least one beam of the two or more beams for at least a remainder of the monitoring window after receiving the indication (see, fig. 9B, WTRU receives search spaces PDCCH/SFI associated with beams within given slot and stop monitoring at the first rate/level based on the SFI, and start to monitor at a second rate/level for search spaces for PDCCH/SFI (therefore search spaces for PDCCH/SFI at first level disabled), par 0113. Noted, remainder of the monitoring window can be equated to time from receipt of SFI till end of the slot); and 
refrain from monitoring at least one of the two or more beams after receiving the indication until an end of the monitoring window based on the indication (see, fig. 9B, WTRU stops monitoring at the first rate/level based on the SFI associated with beams for given slot, par 0113. Noted, each search space may be associated with one or more beams, therefore stop monitoring search space can be equated to stop monitoring corresponding beams).
	In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus of UE as taught by Hedayat’541 into that of Lee’310. The motivation would have been to realize channel access and listen-before-talk approaches for new radio operation in unlicensed bands and/or licensed bands (par 0003).
The combination of Lee’310 and Hedayat’541 discloses all the claim limitations but fails to explicitly teach: receive, from the base station, within the monitoring window, an indication that the base station is disabling a search space associated with at least one beam of the two or for at least a remainder of the monitoring window after receiving the indication based on the monitoring report. 

However DEENOO’688 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0021-0023) discloses: receive, from the base station, within the monitoring window (see, fig. 13B, timing period during extended mode staring from BRSRP going below the threshold till receipt of a beam switch command and DL DCI plus a delay time (1332 in fig. 13B), par 0149, 0155, 0165. Noted, delay time (1332 in fig. 13B) considered as part of monitoring period since monitoring on new SS (1334 in fig. 13B) starts after 1332 in fig. 13B), an indication (see, beam switch command, par 0155) that the base station is disabling a search space associated with at least one beam of the two or more beams for at least a remainder of the monitoring window after receiving the indication based on the monitoring report (see, fig. 11-12, WTRU measures and reports preferred beams from the extended beam set until receipt of a beam switch command within extended mode to switch the beam based on WTRU feedback, beam switch command stopped specific search spaces reserved for beam switch control messages on serving beam and switch to monitor a second control channel SS, par 0147-0156. Noted, WTRU disables search space associated with beam switch control messages on serving beam upon receipt of beam switch command and till monitoring new search space (1334 in fig. 13b), par 0165. Noted further, delete serving control channel beam(s) takes effective at a preconfigured offset from the TTI of reception of beam switch command (which is consistent with delay time 1332 in fig. 13b) , therefore this period of time is considered as remainder time of old monitoring period, par 0141).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0082).

Regarding claim 28 (Original), Lee’310 discloses the apparatus of claim 26 (see, FIG. 12 and 21, terminal monitoring two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122, 0163-0164), wherein the monitoring report indicates a subset of the two or more beams as either being less suitable or as being more suitable for communication from the base station to the UE (see, Base station notifies terminal how many preferred BPL information should be reported and terminal reports accordingly, par 0118. Note: preferred here corresponding to more suitable for communication).


Regarding claim 29 (Currently Amended), Lee’310 discloses an apparatus for wireless communication at a base station (see, Fig. 12 and 20,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), comprising: 
a memory(see, computer readable memory storing computer program instructions accessed by a computer, par 0016, 0045); and 
at least one processor coupled to the memory (see, fig.20, base station processor 2010 running instructions stored in computer readable memory, par 0045, 0161) and configured to: 
configure a user equipment (UE) to monitor a channel or signal on two or more beams (see, Fig. 12 step 1210, base station send terminal the configuration about robust beam management such as mode, measurement metric and monitored number of BPLs to perform multi-BPL monitoring on control channel transmission, par 0117-0118); 
transmit the channel or signal on the two or more beams to the UE (see, fig. 12 step 1220, base station transmits CSI-RS for the monitoring on two control channel transmission BPLs, par 0117-0118), wherein the channel or signal is transmitted on the two or more beams at different times or frequencies in a monitoring window (Note, base station notifies terminal through DCI which slot the multi-BPL control channel is transmitted and informs the terminal of the monitoring rule including which slot to be monitored during configurable period, par 0081-0082, 0107, 0117-0118); 
receive a monitoring report from the UE based on the two or more beams (see, fig.12 step 1225, base station receives report on multiple beam id of the preferred BPL based on the measurement performed on multiple BPLs, par 0118).
Lee’310 discloses all the claim limitations but fails to explicitly teach: 
configure a user equipment (UE) to monitor a channel or signal on two or more beams in a monitoring window; 
transmit the channel or signal on the two or more beams to the UE, wherein the channel or signal is transmitted on the two or more beams at different times or frequencies in a monitoring window; 
receive a monitoring report from the UE based on the two or more beams; 
transmit, to the UE, within the monitoring window, an indication that the base station is disabling a search space associated with at least one beam of the two or more beams for at least a remainder of the monitoring window after transmitting the indication based on the monitoring report; and 
refrain from transmitting the channel or signal to the UE on at least one of the two or more beams based on the monitoring report received from the UE.

However Hedayat’541 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0036-0038) discloses: 
configure a user equipment (UE) to monitor a channel or signal on two or more beams in a monitoring window (see, gNB configures WTRU with search spaces for SFI to detect a SFI within given slot, each search space may be associated with one or more beams, par 0102-0103, 0113. Noted given slot can be equated to monitoring window);
transmit the channel or signal on the two or more beams to the UE, wherein the channel or signal (see, SFI (slot format indication), abstract, par 0102) is transmitted on the two or more beams at different times or frequencies in a monitoring window (see, fig. 5, transmits multiple SFIs (slot format indication) on search spaces associated with beams for WTRU to detect SFI within given slot using configured, SFIs located at different times and frequencies as shown in fig. 5, par 0102-0103, 0113); 
receive a monitoring report from the UE based on the two or more beams (see, fig. 12A, WTR responses RTT with RTR (Request to Receive) within NR slot to indicate best beam and/or the best beam that senses the medium as idle by LBT, par 0129, 0155); 
transmitting, to the UE, within the monitoring window (see, fig. 7 and 9B, given slot such as NR-Slot 720, par 0107, 0113), an indication (see, PDCCH/SFI (slot format indication), par 0113) that the base station is disabling a search space associated with at least one beam of the two or more beams for at least a remainder of the monitoring window after transmitting the indication (see, fig. 9B, WTRU receives search spaces PDCCH/SFI associated with beams within given slot and stop monitoring at the first rate/level based on the SFI, and start to monitor at a second rate/level for search spaces for PDCCH/SFI (therefore search spaces for PDCCH/SFI at first level disabled), par 0113. Noted, remainder of the monitoring window can be equated to time from receipt of SFI till end of the slot).
par 0003).
The combination of Lee’310 and Hedayat’541 discloses all the claim limitations but fails to explicitly teach:
transmit, to the UE, within the monitoring window, an indication that the base station is disabling a search space associated with at least one beam of the two or more beams for at least a remainder of the monitoring window after transmitting the indication based on the monitoring report; and 
refrain from transmitting the channel or signal to the UE on at least one of the two or more beams based on the monitoring report received from the UE.

However DEENOO’688 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0021-0023) discloses:
transmit, to the UE, within the monitoring window (see, fig. 13B, timing period during extended mode staring from BRSRP going below the threshold till receipt of a beam switch command and DL DCI plus a delay time (1332 in fig. 13B), par 0149, 0155, 0165. Noted, delay time (1332 in fig. 13B) considered as part of monitoring period since monitoring on new SS (1334 in fig. 13B) starts after 1332 in fig. 13B), an indication (see, beam switch command, par 0155) that the base station is disabling a search space associated with at least one beam of the two or more beams for at least a remainder of the monitoring window (see, delete serving control channel beam(s) takes effective at a preconfigured offset from the TTI of reception of beam switch command (which is consistent with delay time 1332 in fig. 13b) , therefore this period of time is considered as remainder time of old monitoring period, par 0141) after transmitting the indication based on the monitoring report (see, fig. 11-12, WTRU measures and reports preferred beams from the extended beam set until receipt of a beam switch command within extended mode to switch the beam based on WTRU feedback, beam switch command from BS stopped specific search spaces reserved for beam switch control messages on serving beam and switch to monitor a second control channel SS, par 0147-0156. Noted, WTRU disables search space associated with beam switch control messages on serving beam upon receipt of beam switch command and till monitoring new search space (1334 in fig. 13b), par 0165); and
refrain from transmitting the channel or signal (see, control channel, par 0156) to the UE on at least one of the two or more beams based on the monitoring report received from the UE (see, BS sends beam switch command based on the WTRU feedback to indicate switching to monitor a second control channel SS associated with a second normal beam set, and thus transmission on control channel associated with specific SS reserved for beam switch control messages on serving beam stopped (switch to other beam), par 0138, 0151, 0156).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by DEENOO’688 into that of Lee’310 modified by Hedayat’541. The motivation would have been to detect and recover from beam failures (par 0082).

Regarding claim 30 (Previously Presented), Lee’310 discloses the apparatus of claim 29 (see, Fig. 12 and 20,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122), wherein the monitoring report indicates a subset of the two or see, Base station notifies terminal how many preferred BPL information should be reported and terminal reports accordingly, par 0118. Note: preferred here corresponding to more suitable for communication from the base station to the UE).
The combination of Lee’310 and Hedayat’541  discloses all the claim limitations but fails to explicitly teach: wherein the indication further indicates that the base station intends to stop transmitting to the UE on the at least one beam of the two or more beams.

	However DEENOO’688 from the same field of endeavor (see, fig.1a, multiple WTRUs access contents through BSs in communications system 100, par 0021-0023) discloses:
wherein the indication (see, beam switch command, par 0155) further indicates that the base station intends to stop transmitting to the UE on the at least one beam of the two or more beams (see, BS sends beam switch command based on the WTRU feedback to indicate switching to monitor a second control channel SS associated with a second normal beam set, and thus transmission on control channel associated with specific SS reserved for beam switch control messages on serving beam of first set of beams stopped (switch to other beam), par 0138, 0151, 0156).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by DEENOO’688 into that of Lee’310 modified by Hedayat’541. The motivation would have been to detect and recover from beam failures (par 0082).

	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’310 in view of Hedayat’541, and further in view of DEENOO’688 as applied to claim 1 above, and further in view of Agiwal et al (US 20170251518 A1).

Regarding claim 3 (Currently Amended), Lee’310 discloses the method of claim 1 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management , par 0117-0122), wherein refraining from monitoring at least one of the two or more beams at the end of the monitoring timing range(s) based on the monitoring report (Note, fig.12, step 1260, base station arrange monitoring order of beams determined based on the terminal reporting on new BPL information to replace the failure beam and monitoring starts in a second BPL in the updated BPL lists at the second BPL monitoring timing (between step 1260 and 1265 in fig.12), par 0118-0119. Note: comparing step 1230 and 1260, monitoring of 2nd beam is replaced by the monitoring of newly reported beam due to updated BPL lists) comprises: 
refraining from monitoring the at least one beam of the two or more beams when the monitoring report is transmitted to the base station or at an end of a timing range after transmitting the monitoring report to the base station (see, fig. 12, monitoring newly reported beam after step 1260 instead of 2nd beam defined in step 1230, this event happened at the end of first beam monitoring window after monitoring report was transmitted at step 1240, par 0118).
The combination of Lee’310, Hedayat’541 and DEENOO’688 discloses all the claim limitations but fails to explicitly teach: 
wherein refraining from monitoring at least one of the two or more beams at the end of the monitoring window based on the monitoring report comprises: 


However Agiwal’518 from the same field of endeavor (see, fig.1, UE in RRC connected state configured with a DRX cycle 130 in a wireless communication network, par 0071-0072) discloses:
wherein refraining from monitoring at least one of the two or more beams at the end of the monitoring window (see, beam measurement duration, par 0075) based on the monitoring report (Note, feedback duration indicated by BS at end of on-duration (beam measurement duration fully overlap with on-duration), UE reports the measurement result of DL best TX beam at the end of measurement duration and monitors the DL channels using the beam indicated in beam feedback, par 0075, 0119, 0178. Noted, TX beams other than DL best TX beam won’t be monitored after beam report about best TX beam at the end of beam measurement duration) comprises: 
refraining from monitoring the at least one beam of the two or more beams when the monitoring report is transmitted to the base station or at an end of a time window after transmitting the monitoring report to the base station (Note, feedback duration indicated by BS in the middle of/at the end of on-duration (beam measurement duration fully overlap with on-duration), UE reports the measurement result of DL best TX beam in the middle or at the end of measurement duration and monitors the DL channels using the beam indicated in beam feedback, par 0075, 0119, 0178. Noted, TX beams other than DL best TX beam won’t be monitored after beam report about best TX beam).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0076).


Claims 8-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’310 in view of Hedayat’541, and further in view of DEENOO’688 as applied to claims 7 and 20 above, and further in view of Guo et al (US 20180302889 A1, Priority Date: Apr 4, 2018 ).

Regarding claim 8 (Previously Presented), Lee’310 discloses the method of claim 7 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122), wherein the monitoring comprises monitoring each of the two or more beams for one or more channels or signals (terminal monitors multiple BPLs for control channels according to monitoring rule, par, 0117-0118). 
The combination of Lee’310, Hedayat’541 and DEENOO’688 discloses all the claim limitations but fails to explicitly teach: wherein the monitoring comprises monitoring each of the two or more beams for one or more channels or signals based on a CORESET configuration. 

However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: wherein the monitoring comprises monitoring each of the two or more beams for one or more channels or signals based on a CORESET configuration (see, UE monitors the same or different CORESET-configured BPLs for PDCCH channel, par 0218).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0195).

Regarding claim 9 (Previously Presented), Lee’310 modified by Hedayat’541 and DEENOO’688 discloses the method of claim 7 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122).
The combination of Lee’310, Hedayat’541 and DEENOO’688 discloses all the claim limitations but fails to explicitly teach: wherein the configuration indicates a different CORESET that is configured for each of the two or more beams.

However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: wherein the configuration indicates a different CORESET that is configured for each of the two or more beams (see, UE monitors all the configured CORESETs with the different configured BPLs, par 0218).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’889 into that of Lee’310 modified by Hedayat’541 and DEENOO’688. The motivation would have been to detect beam failure through an implicit method (par 0195).

Regarding claim 10 (Currently Amended), Lee’310 modified by Hedayat’541 and DEENOO’688 discloses the method of claim 7 (see, FIG. 12, beam recovery request procedure with terminal monitoring two control channel transmission BPLs for the robust beam management, par 0117-0122).
 The combination of Lee’310, Hedayat’541 and DEENOO’688 discloses all the claim limitations but fails to explicitly teach: the configuration for the two or more beams comprises a search space configuration providing time-domain monitoring or frequency-domain monitoring for the CORESET.

However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: the configuration for the two or more beams comprises a search space configuration providing time-domain monitoring or frequency-domain monitoring for the CORESET (Note, TCI state configured for each search space and each CORESET to detect beam failure,  UE can be requested to calculate the ID of periodic CSI-RS for one configured TCI state and monitor the calculated periodic CSI-RS to detect the beam failure of TCI state, par 0197-0198).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’889 into that of Lee’310 modified by Hedayat’541 and DEENOO’688. The motivation would have been to declare beam failure if all the configured TCI states are failed (par 0197).

Regarding claim 21 (Previously Presented), Lee’310 modified by Agiwal’518, Parkvall’577 and Kim’430 discloses the method of claim 20 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122).


However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: wherein the configuring comprises configuring the UE with a configuration indicating a different CORESET for each of the two or more beams (see, UE monitors all the configured CORESETs with the different configured BPLs, par 0218).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’889 into that of Lee’310 modified by Hedayat’541 and DEENOO’688. The motivation would have been to detect beam failure through an implicit method (par 0195).

Regarding claim 22 (Currently Amended), Lee’310 modified by Agiwal’518, Parkvall’577 and Kim’430 discloses the method of claim 20 (see, Fig. 12,  base station configuring terminal to monitor two control channel transmission BPLs for the robust beam management in beam recovery request procedure, par 0117-0122).
The combination of Lee’310, Agiwal’518, Parkvall’577 and Kim’430 discloses all the claim limitations but fails to explicitly teach: wherein the configuring comprises configuring the UE with the CORESET by configuring the UE with a search space configuration providing time-domain monitoring for one or more CORESETs

However Guo’889 from the same field of endeavor (see, Fig. 1, wireless network including multiple BS serving a plurality of UEs, par 0059-0060) discloses: wherein the comprises configuring the UE with the CORESET by configuring the UE with a search space configuration providing time-domain monitoring for one or more CORESETs (Note, UE can be configured with TCI state for each search space and each CORESET to detect beam failure,  UE can be requested to calculate the ID of periodic CSI-RS for one configured TCI state and monitor the calculated periodic CSI-RS to detect the beam failure of TCI state, par 0197-0198).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’889 into that of Lee’310 modified by Agiwal’518, Parkvall’577 and Kim’430. The motivation would have been to declare beam failure if all the configured TCI states are failed (par 0197).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/XUAN LU/Examiner, Art Unit 2473

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473